The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 11,258,255 in view of Reeves et al. (9,560,518 B1).
Regarding Claim 1,
Patent claim 9 teaches a device (“an electronic device”) comprising:
a voltage regulator (see Patent claim 9, “a voltage regulator”), and
a voltage selection module coupled to the voltage regulator (see Patent claim 9, “a voltage selection module coupled to the voltage regulator”), the voltage selection module including an analog voltage input (see Patent claim 9, “the voltage selection module including an analog voltage input”), a digital based voltage input (see Patent claim 9, “a digital based voltage input”), and a control component coupled to the analog voltage input and the digital based voltage input (see Patent claim 9, “and a control component coupled to the analog voltage input and the digital based voltage input”), the control component configured to determine whether to use a first voltage received from the analog voltage input or a second voltage received from the digital based voltage input to generate an output voltage (see Patent claim 9, “the control component configured to select a first voltage from the analog voltage input or a second voltage from the digitals based voltage input to provide as a reference voltage”. The only difference is the instant application recites “output voltage” whereas patent claim 9 recites “reference voltage”. These are different labels for the same voltage and thus are not patentably distinguishable). 
Patent claim 9 does not explicitly disclose the device is a wireless device comprising a transceiver configured to process radio-frequency signals; an antenna in communication with the transceiver configured to facilitate transmission of an amplified radio-frequency signal.
Reeves (fig.5), however, teaches the device is a wireless device (500) comprising: a transceiver (515) configured to process radio-frequency signals (Col.15, line 60-63, Col.16, lines 9-10); an antenna (516) in communication with the transceiver (515) configured to facilitate transmission of an amplified radio-frequency signal (Col.15, line 60 to Col. 16, line 15).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Patent claim 9 with that of Reeves since Patent claim 9’s system and Reeves’ system are two well-known systems in the art that are not required in any way to be connected to each other and/or affect the functionality of each other. Having two known systems in the art that do not interact with each other and do not affect the functionality of each other is obvious and well-within the level of ordinary skill in the art.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reeves et al. (9,560,518 B1) in view of Galinski (2010/0158082 A1) in further view of Kurd et al. (2014/0103973 A1).
Regarding Claim 1,
Reeves (fig.5) teaches a wireless device comprising:
a transceiver (515) configured to process radio-frequency signals (Col.15, line 60-63, Col.16, lines 9-10. Note: “configured to” only requires the transceiver to be able to process RF signals and not to actually process RF signals. Since Reeves teaches the structure of the transceiver, Reeves teaches the “configured to” language);
	an antenna (516) in communication with the transceiver (515) configured to facilitate transmission of an amplified radio-frequency signal (Col.15, line 60 to Col. 16, line 15; antenna 516 is in communication with transceiver 515 as it exchanges RF communications with the transceiver. The antenna 516 is “configured to” facilitate transmission of an amplified RF signal noting that the transceiver has RF communication circuitry that includes an amplifier that amplifies an RF signal for the antenna 516 to “facilitate” said transmission for wireless communication).
	Reeves does not explicitly disclose a voltage regulator; and a voltage selection module coupled to the voltage regulator, the voltage selection module including an analog voltage input, a digital based voltage input, and a control component coupled to the analog voltage input and the digital based voltage input, the control component configured to determine whether to use a first voltage received from the analog voltage input or a second voltage received from the digital based voltage input to generate an output voltage. 
	Galinski (fig.1), however, teaches a converter (8, par [29]); and 
a voltage selection module (items 7 and 9) coupled to the converter (8), the voltage selection module including an analog voltage input (top input of item 7), a digital based voltage input (bottom input of item 7), and a control component (7) coupled to the analog voltage input and the digital based voltage input (see fig.1), the control component configured to determine whether to use a first voltage received from the analog voltage input or a second voltage received from the digital based voltage input to generate an output voltage (abstract, pars [28-32]; Galinski teaches the control component 7 determines between whether to use an analog converter signal or a digital converter signal noting that the analog and digital signals have voltage signals to generate an output voltage/output voltage to converter 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have relied upon the teachings of Galinski. The motivation would have been because Reeves’ system and Galinski’s system are two well-known and well-desired systems in the art that are not required in any way to be connected to each other and/or affect the functionality of each other. Having two known separate systems in the art that do not interact with each other, are unrelated, and do not affect the functionality of each other is well-known and well-within the level of ordinary skill in the art. For example, the language of claim 1 does not require that the voltage selection module coupled to the voltage regulator, the analog and digital based voltage inputs, and control component are in any way connected to and/or affect the functionality of the transceiver and antenna- they are claimed as two separate systems that do not interact with each other. 
Galinski teaches the converter 8 coupled to the voltage selection module (7 and 9) and
it is understood that voltage regulators are obviously known in the art to be converters.
However, Galinski does not explicitly disclose this and thus Kurd is being relied upon to further illustrate this.
Kurd (figs.1-2) teaches a voltage regulator (130) coupled to the voltage selection module (“DVT” 140/200, pars [14-15]).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Galinski’s converter 8 to be that of a voltage regulator as taught by Kurd. The motivation would have been because it would have been obvious to provide the output of Galiniski to any component, including the Kurd voltage regulator. The combination does not have to produce any usable system- as the voltage regulator does not do anything. Without any defined load or use for the regulator, the voltage regulator appears to be arbitrary. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASEM MOURAD whose telephone number is (571)270-7770. The examiner can normally be reached M-F 9:00-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571)272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RASEM MOURAD/Examiner, Art Unit 2836                                                                                                                                                                                                        

/DANIEL CAVALLARI/Primary Examiner, Art Unit 2836